         Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

KRISTEN PIERSON,

                          Plaintiff,                         Case No.: 1:19-CV-00435-LY

      - against –


DOSTUFF MEDIA, LLC,

                              Defendant.




    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF PLAINTIFF’S
    MOTION FORPARTIAL SUMMARY JUDGMENT ON LIABILITY AGAINST
             DEFENDANT FOR COPYRIGHT INFRINGEMENT

       Plaintiff Kristen Pierson (“Plaintiff” or “Pierson”), via counsel, respectfully submits this

reply memorandum of law in further support of her motion for partial summary judgment

pursuant to Rule 56(a) of the Federal Rules of Civil Procedure in Plaintiff’s favor on the issue of

liability for copyright infringement (Count I of the Complaint) against Defendant DoStuff Media

LLC (“Defendant” or “DoStuff Media”) and for the summary dismissal as a matter of law of

Defendant’s affirmative defense of fair use under 17 U.S.C. §107; and for such further relief as

this Court deems just and proper.

                                       LEGAL STANDARD

       On summary judgment, a dispute about a material fact is “genuine” if the evidence

presented, viewed in the light most favorable to the nonmoving party, would permit a reasonable

jury to find for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106

S.Ct. 2505, 91 L.Ed.2d 202 (1986). However, such evidence, whether it is offered by the movant

to satisfy their initial burden or by the nonmovant to defeat a properly supported motion


                                                 1
             Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 2 of 6




for summary judgment, may not consist entirely of “conclusory allegations” or “unsubstantiated

assertions.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994). Likewise, such

evidence must be “capable of being ‘presented in a form that would be admissible in evidence.’

” LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F.3d 530, 534 (5th Cir. 2016) (emphasis

in original).

           “Fair use is a mixed question of law and fact, which means that it may be resolved

on summary judgment if a reasonable trier of fact could reach only one conclusion—but not

otherwise.” Ty, Inc. v. Publ'ns Int'l Ltd., 292 F.3d 512, 516–17 (7th Cir. 2002) (internal quotation

marks and citations omitted) (citing Harper & Row Publishers, Inc. v. Nation Enters., 471 U.S.

539, 560, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985); Narell v. Freeman, 872 F.2d 907, 910 (9th

Cir.1989); Ass'n of Am. Med. Colls. v. Cuomo, 928 F.2d 519, 524 (2d Cir.1991)).

           “However, where the district court has facts sufficient to evaluate each of the statutory

factors, it may conclude as a matter of law that the challenged use is not a

protected fair use.” Castle Rock Entm't v. Carol Publ'g. Grp., Inc., 955 F.Supp. 260, 267

(S.D.N.Y. 1997) (Sotomayor, J.), aff'd Castle Rock Entm't, Inc. v. Carol Publ'g.Grp., Inc., 150

F.3d 132 (2d Cir. 1998).

           “This is particularly true where there is no genuine dispute with respect to the facts

necessary to evaluate each factor.” Peteski Prods., Inc. v. Rothman, 264 F. Supp. 3d 731, 734–35

(E.D. Tex. 2017) (citing Fisher v. Dees, 794 F.2d 432, 436 (9th Cir. 1986) (“The parties dispute

only the ultimate conclusions to be drawn from the admitted facts. Because, under Harper &

Row, these judgments are legal in nature, we can make them without usurping the function of the

jury.”).




                                                     2
          Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 3 of 6




                                          ARGUMENT

       Defendant’s opposition to Plaintiff’s motion for partial summary judgment does not

challenge the validity of Plaintiff’s copyright; nor challenge the fact that the Photographs were

copied without Plaintiff’s authorization. Accordingly, there is no triable issue of fact concerning

the two elements of Plaintiff’s copyright infringement claim. See United States v. Shoup, No.

3:14-CV-4440-N-BK, 2017 WL 4535285, at *3 (N.D. Tex. Sept. 8, 2017), report and

recommendation adopted, No. 3:14-CV-4440-N-BK, 2017 WL 4516453 (N.D. Tex. Oct. 10,

2017) (“the failure to respond to an argument raised in a motion for summary judgment . . .

effectively waive[s] the nonmoving party’s opportunity to offer evidence or

legal argument in opposition to summary judgment.”) (citing see Ervin v. Sprint Commc'ns Co.

L.P., 364 Fed.Appx. 114, 117 (5th Cir. 2010) (per curiam)).

       With respect to Defendant’s sole affirmative defense of fair use, Defendant avers that

issues of material fact should be resolved at trial. Specifically, Defendant argues that factual

disputes remain regarding: (a) whether the content was presented primarily for news and/or

informational value; (b) whether the secondary use was commercial or not-for-profit; (c) whether

“significantly less than the whole of the copyrighted works” were included in the allegedly

infringing use; (d) whether the portion and substantiality of the copyrighted works as used in

context would be recognizable as the Plaintiff’s work; and (e) whether an actual or potential

market for Plaintiff’s copyrighted works. Defendant does not cite any record evidence to support

these assertions.

       The Court may resolve all of these issues as a matter of law because “there is no genuine

dispute with respect to the facts necessary to evaluate each factor.” Peteski Prods. v. Rothman,

264 F. Supp. 3d at 734–35.




                                                 3
           Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 4 of 6




         First, there is no dispute that the Photographs were distributed by Defendant to promote a

performance by the Lotus Land band. There is no issue of fact concerning whether such use

qualifies as “news” or “information,” as the Court may determine as a matter of law that even if

the Photographs were newsworthy, the secondary use was not transformative. Otto v. Hearst

Commc'ns, Inc., 345 F. Supp. 3d 412, 425 (S.D.N.Y. 2018) (resolving fair use defense on

summary judgment in photographer’s favor in case involving newsworthy photograph of

President Trump); Cruz v. Cox Media Grp., LLC, 444 F. Supp. 3d 457 (E.D.N.Y. 2020)

(resolving fair use defense on summary judgment in photographer’s favor in case involving

newsworthy photograph of suspected terrorist). Indeed, as per the Supreme Court, “[t]he promise

of copyright would be an empty one if it could be avoided merely by dubbing the infringement a

fair use ‘news report’ of the [work].” Harper & Row v. Nation Enterprises, 471 U.S. 539, 557

(1985)

         Second, there is no dispute that the secondary use was commercial in nature, given that

Defendant used the Photographs to promote a band performance at an entertainment venue,

which necessarily involved the sale of goods and services. See Pierson Decl. Ex. C. Richard

Feiner & Co., Inc. v. H.R. Industries, Inc., 10 F.Supp.2d 310, 314 (S.D.N.Y. 1998) (finding that

commercial advertisements appearing alongside the unauthorized use of photographs

demonstrated a defendant’s commercial purpose).

         Third, the substantiality of use (in terms of quantitative or qualitative value) can be

resolved by the Court by viewing the evidence of the infringement. See Pierson Decl. Ex. C.

There is no dispute of fact because the use speaks for itself: Defendant has used the “heart of the

images. See Monge v. Maya Magazines, Inc., 688 F.3d 1164 (9th Cir. 2012) (“the minimal




                                                   4
         Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 5 of 6




cropping of each picture demonstrates that the ‘heart’ of each individual copyrighted picture was

published”).

       Fourth, the Court can conclude as a matter of law that an actual or potential market exists

for the Photographs, as evidenced by the fact that Defendant used the Photographs of the band to

promote the band’s live musical performance. Otto, 345 F. Supp. at 432–33 (“Publishing the

Photograph without permission essentially destroys the primary market for its use”). If fair use

applied here, then it would eradicate the market for photographs of musical bands used to

promote live shows. No concert promoter or nightclub would ever obtain the photographers’

permission, thereby eradicating the market.


                                        CONCLUSION

       For the foregoing reasons, Plaintiff Kristen Pierson respectfully submits that her motion

for partial summary judgment on liability against Defendant DoStuff Media LLC for copyright

infringement should be GRANTED.



                                                    Respectfully Submitted,

                                                    LIEBOWITZ LAW FIRM, PLLC

                                                    by: s/richardliebowitz/___
                                                    Richard Liebowitz
                                                    11 Sunrise Plaza, Suite 305
                                                    Valley Stream, NY 11580
                                                    (516) 233-1660
                                                    RL@LiebowitzLawFirm.com

                                                    Counsel for Plaintiff Kristen Pierson




                                                5
         Case 1:19-cv-00435-DAE Document 29 Filed 10/09/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing reply brief was served on all

counsel of record via CM/ECF on October 9, 2020.



                                                    by: s/richardliebowitz/___




                                                6
